Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment through misconduct. There is substantial evidence in this record to support the determination of the board that claimant’s activities during the course of his employment rise to the level of misconduct as contemplated by Matter of James (Levine) (34 NY2d 491), and, accordingly, we must affirm (Matter of Arcicovich [Catherwood] 31 AD2d 581). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.